UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-5135



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ADEKUNLE BARUWA, a/k/a Auday,

                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00080-1)


Submitted:   May 19, 2008                 Decided:   June 18, 2008


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR VICTOR & HELGOE LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Monica L. Dillon, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adekunle Baruwa appeals his conviction for distributing

five or more grams of cocaine base, in violation of 21 U.S.C.A.

§ 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2008).                We have reviewed

the record and find no reversible error.

              Baruwa first claims the district court erred in admitting

statements made during the drug transaction because they included

evidence of an unrelated drug transaction. We review the admission

of evidence for abuse of discretion. United States v. Forrest, 429

F.3d    73,    79   (4th   Cir.    2005).      Rule   404(b),   Fed.   R.    Evid.,

prohibits the admission of evidence of “other crimes” solely to

prove   a     defendant’s    bad    character,    but   applies    only     to   acts

extrinsic to the crime charged.             United States v. Higgs, 353 F.3d

281, 311 (4th Cir. 2003).            “[W]here testimony is admitted as to

acts intrinsic to the crime charged, and is not admitted solely to

demonstrate bad character, it is admissible.”                   United States v.

Chin, 83 F.3d 83, 88 (4th Cir. 1996).             “[A]cts are intrinsic when

they are inextricably intertwined or both acts are part of a single

criminal episode or the other acts were necessary preliminaries to

the crime charged.”         Id.    (internal quotation marks and citation

omitted).

              During the recorded drug transaction, the confidential

informant paid a prior debt of twenty dollars to Baruwa in addition

to the purchase price of the drugs.              If the debt did relate to a


                                       - 2 -
prior drug transaction, the payment of that debt occurred during

the drug transaction and became part of a single criminal episode,

rendering      it    intrinsic     to    the    current   transaction.        Id.

Additionally, while Baruwa implies the unnamed debt was related to

a   prior    drug    transaction,   no    evidence   presented   to     the   jury

establishes the source of the debt, and the repayment of the

unknown debt is not likely to have prejudiced Baruwa under Fed. R.

Evid. 403.          We conclude the district court did not abuse its

discretion in denying Baruwa’s motion to exclude the evidence.

              Baruwa next claims the Government failed to establish a

proper chain of custody for the cocaine base.              This court reviews

challenges to the chain of evidence custody for an abuse of

discretion.      United States v. Jones, 356 F.3d 529, 535 (4th Cir.

2004).      After reviewing the record, we conclude the district court

did not abuse its discretion when it found sufficient proof that

the evidence was what it purported to be and was not altered in any

material respect. See United States v. Howard-Arias, 679 F.2d 363,

366 (4th Cir. 1982).

              Finally,    Baruwa    challenges     the    sufficiency    of   the

evidence.       A defendant who challenges the sufficiency of the

evidence supporting his conviction faces a heavy burden.                      See

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                  In

reviewing a sufficiency challenge, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most


                                        - 3 -
favorable to the Government, to support it.”           Glasser v. United

States,   315   U.S.   60,   80   (1942).    This   court   “ha[s]   defined

‘substantial evidence,’ in the context of a criminal action, as

that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”          United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862 (4th Cir. 1996) (en banc)).            After reviewing the

record in a light favorable to the Government, we conclude there

was sufficient evidence for a reasonable finder of fact to find

guilt beyond a reasonable doubt.

           Accordingly, we affirm Baruwa’s conviction.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                     AFFIRMED




                                    - 4 -